United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Katherine Smith, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1176
Issued: December 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 14, 2011 appellant, through his attorney, filed a timely appeal of an October 22,
2010 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed an
emotional condition in the performance of duty due to factors of his federal employment.
On appeal, counsel argued that the employing establishment erred in issuing a
disciplinary action as found by the arbitrator and that appellant established a compensable factor
of employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 5, 2009 appellant then a 42-year-old custodian, filed an occupational disease
claim alleging that he developed an aggravation of severe depression, anxiety and post-traumatic
stress disorder due to his improper termination on June 20, 2007. He submitted a note from his
physician, Dr. Kevin W. George, a psychiatrist, diagnosing depressive disorder, anxiety disorder
and post-traumatic stress disorder. Dr. George stated that appellant had difficulty dealing with
being fired from the employing establishment.
Appellant submitted an opinion and award of arbitrator dated June 8, 2007 addressing the
issue of whether the employing establishment had just cause to issue discipline including the
suspension from June 19 through October 3, 2006. The employing establishment issued a notice
of removal to him on May 18, 2006 based on the charges of unacceptable conduct, failure to
work in a safe manner, unauthorized usage of postal equipment, failure to follow instructions and
failure to work for a fair days pay.
On April 9, 2006 appellant’s supervisor found him in a locked room, sitting in a chair
with his shoes off defragmenting his computer and watching a DVD on a postal computer.
Appellant was not authorized to be in the room and was not on break. He then left the
employing establishment on nine different occasions after being advised to remain in his work
area. The employing establishment reduced the notice of removal to a time-served suspension or
105 days. The union alleged: that appellant was newly hired on February 2, 2006; that he was
not on the workroom floor without his shoes; that he had no prior discipline; and that he was
never told that the locked room was off limits.
The arbitrator found that appellant’s grievance must be sustained. He found that the
employing establishment had failed to establish two of the charges in the notice of removal, but
had established unacceptable conduct, failure to follow instruction and failure to provide a fair
days work for a fair days pay. The arbitrator noted that the employing establishment reduced the
notice of removal as appellant had no prior discipline. He further found that the length of the
suspension was excessive and that the action was therefore punitive and not corrective. The
arbitrator reduced the suspension from 105 days without pay to 7 days. He stated that the
employing establishment failed to establish by the preponderance of the credible evidence that it
had just cause to issue the suspension from June 19 to October 3, 2006.
In a letter dated September 29, 2006, the employing establishment unilaterally reduced
his removal action to a time served suspension and directed appellant to report to work on
October 3, 2006. On December 27, 2007 it proposed to separate him on the grounds that he
could not met the requirements of his position. The employing establishment issued a disability
separation decision on January 18, 2009.
OWCP referred appellant for a second opinion evaluation on August 12, 2009. It asked
that the physician answer whether appellant developed an emotional condition as a result of the
notice of removal that was changed to a time service suspension, whether he developed an
emotional condition was a result of the termination of his employment and whether he was
disabled for any period due to emotional condition. In a report dated September 3, 2009, a
Dr. Melvin J. Steidhart, noted the history of injury and diagnosed adjustment disorder with

2

depression and anxiety due to his termination from his job with the employing establishment. He
stated that appellant had been disabled for two years but was not currently disabled.
Dr. Steidhart completed a work capacity evaluation and indicated that appellant could work eight
hours a day, but stated that the job was the source of his stress and that it would be ill-advised for
him to return to his job. He stated that appellant could work anywhere other than the employing
establishment.
By decision dated October 14, 2009, OWCP denied appellant’s claim. It accepted as a
compensable factor of employment that the letter of removal was reduced to a time served
suspension. However, OWCP found that the termination of appellant’s employment was not in
the performance of duty. It relied on Dr. Steidhart’s report noting that appellant’s diagnosed
conditions were due to his termination from the employing establishment.
Appellant requested an oral hearing on November 6, 2009. Counsel argued that OWCP
incorrectly interpreted the medical evidence and incorrectly found that the final termination from
the employing establishment was not compensable.
In a decision dated February 18, 2010, the Branch of Hearings and Review remanded the
case to OWCP for additional factual and medical development.
In a letter dated March 8, 2010, OWCP requested additional factual evidence from
appellant regarding the factors to which he attributed his emotional condition. Appellant did not
respond. By decision dated May 7, 2010, OWCP denied his claim stating that he did not respond
to the requests for additional factual evidence that is necessary to determine if he had any
compensable factors of employment. Appellant requested a review of the written record on
June 4, 2010. Counsel argued that she had responded in a letter dated April 30, 2010 and stated
that the claims examiner failed to properly consider the arbitrator’s finding of the excessive and
punitive discipline by the employing establishment which established error and abuse by the
employing establishment.
The employing establishment submitted a letter dated September 16, 2010 relating facts
in the case including appellant’s notice of removal in 2006, the unilateral reduction to a time
served suspension, the reduction by the arbitrator of the 105-day suspension to 7 days. It argued
that there was no error or abuse in the issuance of the notice of removal or the 105-day
suspension as the employing establishment had done a good faith analysis. Counsel responded
on September 21, 2010 and stated that, although some discipline was warranted, the employing
establishment erred in issuing the notice of removal and the 105-day suspension time served.
She alleged that the seven-day suspension issued by the arbitrator was appropriate and that if the
employing establishment had issued appropriate discipline appellant would not have developed
his emotional condition. Counsel argued that his psychological injury was the direct result of the
employing establishment’s error in issuing excessive and punitive discipline.
By decision dated October 22, 2010, the hearing representative found that appellant’s
reaction to the disciplinary action was not a compensable factor and that the arbitrator’s decision
did not establish error or abuse on the part of the employing establishment.

3

LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA.3 There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.4 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.5 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
person injury sustained in the performance of duty within the meaning of FECA. Thus disability
is not covered when it results from an employee’s fear of a reduction-in-force, nor is disability
covered when it results from such factors as an employee’s frustration in not being permitted to
work in a particular environment or to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.7 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.8 A claimant must support his or her allegations with probative and reliable
evidence. Personal perceptions alone are insufficient to establish an employment-related
emotional condition.9
ANALYSIS
The Board finds that this case is not in posture for decision. Appellant filed an emotional
condition claim alleging that he developed depression, anxiety and post-traumatic stress disorder
2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

4

See Robert W. Johns, 51 ECAB 136 (1999).

5

Cutler, supra note 2.

6

Id.

7

Charles D. Edwards, 55 ECAB 258 (2004).

8

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 566 (1991).
9

Roger Williams, 52 ECAB 468 (2001).

4

as a result of his notice of removal and 105-day suspension without pay. In support of his claim
he submitted medical evidence diagnosing emotional conditions and an arbitrator’s decision
finding that his grievance should be upheld as the employing establishment improperly issued
the letter of removal and improperly unilaterally changed the letter of removal to a 105-day
suspension of pay.
In Thomas D. McEuen, the Board held that an employee’s emotional reaction to
administrative actions or personnel matters taken by the employing establishment is not covered
under FECA as such matters pertain to procedures and requirements of the employer and do not
bear a direct relation to the work required of the employee. The Board noted, however, that
coverage under FECA would attach if the factual circumstances surrounding the administrative
or personnel action established error or abuse by the employing establishment’s superiors in
dealing with the claimant. Absent evidence of such error or abuse, the resulting emotional
condition must be considered self-generated and not employment generated. In determining
whether the employing establishment erred or acted abusively, the Board has examined whether
the employing establishment acted reasonably.10
The Board finds that the employing establishment committed error in the administrative
actions of issuing the letter of removal. The record establishes that appellant’s actions were
worthy of discipline, however, the arbitrator found that the notice of removal was inappropriate
as appellant had no prior disciplinary actions on his record and as the employing establishment
did not establish two of the charges. The Board finds that he has established compensable
factors of employment in regard to the initial notice of removal which apparently required a
history of prior disciple. The employing establishment knew or should have known that its
notice of removal was not justified in the facts of appellant’s employment.
As appellant has alleged and substantiated error or abuse on the part of the employing
establishment in its notice of record, he has established a compensable factors of employment
and OWCP must now consider the medical evidence.11 The case is remanded to OWCP for this
purpose. After such further development as deemed necessary, OWCP should issue an
appropriate decision on this claim.12
The Board finds that appellant has established compensable factors of employment as
argued by counsel on appeal.
CONCLUSION
Appellant has established a compensable factor of employment and the case must be
remanded for development of the medical evidence.

10

See M.D. 59 ECAB 211 (2007); Richard J. Dube, 42 ECAB 916, 920 (1991).

11

The Board notes that OWCP initially referred appellant to a second opinion physician, but that Dr. Steidhart did
not address the questions posed.
12

Tina E. Francis, 56 ECAB 180 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the October 22, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development.
Issued: December 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

